PER CURIAM.
Appellant was convicted for a violation of the prohibitory liquor law, and his punishment was assessed at one hundred and eighty days’ confinement in the county jail and a fine of five hundred dollars. We think that the evidence introduced by the state sustains the verdict of the jury. It is their province to settle all conflicts in the evidence. The questions of law presented have repeatedly been decided adversely to the contention of counsel. The judgment of the lower court is therefore in all things affirmed.